Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 1 of 22



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           Case No. 0:20-cv-61297-RKA

  PAMELA TITUS,
  JOSEPH AMODIO,
  WILLIAM VILCINA,
  JACQUELINE FONTANEZ,
  PAUL JONES,
  BRYON HALL,
  and DAMIEN DAY,

         Plaintiffs,

  v.

  RESURGENT CAPITAL SERVICES L.P.,
  and LVNV FUNDING, LLC,

        Defendants.
  _______________________________________/

                                     CONSOLIDATED COMPLAINT [1]

         Plaintiffs Pamela Titus, Joseph Amodio, William Vilcina, Jacqueline Fontanez, Paul Jones,

  Bryon Hall, and Damien Day (collectively, the “Plaintiffs”) sue Defendant Resurgent Capital

  Services L.P., and Defendant LVNV Funding, LLC (collectively, the “Defendants”) for violations

  of 15 U.S.C. § 1692e(2)(A) of the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat.

  §§ 559.72(5) and (9) of the Florida Consumer Collection Practices Act (“FCCPA”).




  [1]
     Case Number 0:20-cv-61297-RKA (i.e., the above-captioned case number) represents the
  consolidation of, in addition to the original pleadings filed in this action, the following nine cases:
  0:20-cv-61317, 0:20-cv-61394, 0:20-cv-61395, 0:20-cv-61412, 0:20-cv-61417, 0:20-cv-61419,
  0:20-cv-61311, 0:20-cv-61315, and 0:20-cv-61430.
                                                                                          PAGE | 1 of 22
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 2 of 22



                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

  28 U.S.C. § 1367.

         3.         Venue in this District is proper because Plaintiffs resides here, Defendants transacts

  business here, and the complained conduct of Defendants occurred here.

                                                           PARTIES

         4.         Plaintiffs are each a natural person, and a citizen of the State of Florida, residing in

  Broward County, Florida.

         5.         Defendant Resurgent Capital Services L.P. (“Resurgent”) is Delaware limited

  partnership, with its principal place of business located in Greensville, South Carolina.

         6.         Defendant LVNV Funding, LLC (“LVNV”) is a Delaware limited liability

  company, with its principal place of business located in Greensville, South Carolina.

                                           DEMAND FOR JURY TRIAL

         7.         Plaintiffs, respectfully, demand a trial by jury on all counts and issues so triable.

                                                     ALLEGATIONS

         8.         Resurgent is an entity required to register with the Florida Office of Financial

  Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

         9.         LVNV is an entity required to register with the Florida Office of Financial

  Regulation as a “Consumer Collection Agency” to lawfully collect consumer debts in Florida.

         10.        Resurgent is registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

                                                                                                                 PAGE | 2 of 22
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 3 of 22



         11.      LVNV is registered with the Florida Office of Financial Regulation as a “Consumer

  Collection Agency.”

         12.      Resurgent’s “Consumer Collection Agency” license number is CCA0900145.

         13.      LVNV’s “Consumer Collection Agency” license number is CCA9902540.

         14.      For the “Consumer Collection Agency” license of either that Resurgent and LVNV

  to remain valid, Resurgent and LVNV, are each respectively required to maintain, at minimum, all

  records specified in Rule 69V-180.080, Florida Administrative Code, and keep such records

  current within one week of the current date.

         15.      Rule 69V-180.080(3)(e) of the Florida Administrative Code commands that

  Resurgent and LVNV shall maintain: “[t]he debtor’s account of activity disclosing… a record of

  payments made by the debtor, including the date received and the amount and balance owing.”

         16.      Rule 69V-180.080(9)(a)-(b) of the Florida Administrative Code commands that

  that Resurgent and LVNV shall maintain: “basic information about the debt including, at

  minimum… [d]ocumentation of the debt provided by the creditor,” as well as “[t]he date the debt

  was incurred and the date of the last payment.”

         17.      Resurgent and LVNV, each, maintain all the records specified in Rule 69V-

  180.080, Florida Administrative Code.

         18.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Resurgent and LVNV do maintain, are current to within one week of the current date.

         19.      Each of the below-alleged twelve (12) debts (collectively, the “Consumer Debts”)

  Defendants sought to collect originated, and otherwise arose, from a transaction between the

  respective plaintiff and corresponding original third-party creditor, whereby each transaction was

  primarily for the personal benefit of said plaintiff.

                                                                                                               PAGE | 3 of 22
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 4 of 22



         20.      Each of the Consumer Debts are comprised of principal, interest, and fees, whereby

  the total amount owed with respect to each of the Consumer Debts, pursuant to the agreement

  underlying it, are subject to increase based on the principal portion of the debt and the interest and

  fees which said principal is subject thereto.

         21.      On January 15, 2007, LVNV conveyed a limited power of attorney (the “PoA”) to

  Resurgent for purposes of engaging in certain collection efforts on its (LVNV’s) behalf, including,

  but not limited to, the filing of bankruptcy proofs of claim. Thereafter, or contemporaneous

  therewith, the Consumer Debts were assigned and/or referred to Resurgent for collection under the

  terms of the PoA.

         22.      In referring and/or assigning the collection of the Consumer Debts to Resurgent,

  LVNV disclosed to Resurgent false information about Plaintiffs and/or information that Resurgent

  had no legitimate business need for, the likes of which affected the reputation of Plaintiffs. For

  example, LVNV falsely disclosed to Resurgent (the “Disclosures”), among other things, that each

  of the Consumer Debts were comprised entirely of principal and, in so doing, falsely represented

  the amount and character of each respective debt.

         23.      The Disclosures affected the respective reputation of Plaintiffs. For example, the

  disclosure affected Plaintiffs’ reputation regarding the repayment of debts, Plaintiffs’ reputation

  of truthfulness, Plaintiffs’ reputation of solvency, and Plaintiffs’ reputation regarding

  trustworthiness.

         24.      By way of documents and information Defendants maintains in accordance with

  Rule 69V-180.080, Florida Administrative Code: [1] Defendants knew that each of the Consumer

  Debts were comprised of principal, interest, and fees; [2] Defendants knew that the overall amount




                                                                                                               PAGE | 4 of 22
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 5 of 22



  of each of the Consumer Debts were subject to increase by way of interest and/or fees; and [3]

  Defendants knew that none of the Consumer Debts were comprised entirely of principal.

          25.      As elaborated below, Resurgent violated § 1692e(2)(A) of the FDCPA (Count I),

  and both Resurgent and LVNV violated § 559.72(9) of the FCCPA (Count II), by filing false

  proofs of claim in each of the Plaintiffs bankruptcy proceeding, and LVNV violated § 559.72(5)

  of the FCCPA by relaying false information to Resurgent that affecting the reputation of each of

  the Plaintiffs (Count III). In light of these below elaborated claims, Plaintiffs have sustained

  objectively concrete tangible injuries, as the false proofs of claim Defendants filed in each of the

  Plaintiffs’ bankruptcy cases both wasted each of the Plaintiffs time and, more pointedly, harmed

  the reputation of each respective Plaintiff.

                                                ALLEGATIONS OF TITUS

          26.      On October 8, 2019, Titus filed a Chapter 13 bankruptcy petition due to the overall

  financial state of Titus.

          27.      On October 15, 2019, acting on behalf of LVNV, and consistent with the terms of

  the PoA, Resurgent filed a proof of claim (“PoC-1”) in Titus’ bankruptcy case in connection with

  the collection of a debt originating from a transaction between Capital One Bank (USA), N.A., as

  the original creditor of the debt, and Titus, involving an unsecure line of credit (“Debt-1”). Prior

  to the filing of PoC-1, but after Titus had defaulted on Debt-1, all rights, title, and interest in Debt-

  1 had been purchased by LVNV. PoC-1 was signed under penalty of perjury by Resurgent’s

  employee, David Lamb, who, when signing PoC-1, was acting within the course and scope of his

  or her employment with Resurgent. PoC-1 is a representation, means, and/or communication in

  connection with the collection of Debt-1. PoC-1 falsely represents Debt-1 as being comprised

  entirely of principal, as well as falsely represents the principal portion of Debt-1 as $910.65. By

                                                                                                                PAGE | 5 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 6 of 22



  signing PoC-1 under penalty of perjury and on behalf of Resurgent, David Lamb falsely

  represented the principal portion of Debt-1 as being $910.65. Further, by signing PoC-1 under

  penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the total amount of

  Debt-1 as being only principal and containing no interest or fees.

         28.      On January 02, 2020, acting on behalf of LVNV, and consistent with the terms of

  the PoA, Resurgent filed a proof of claim (“PoC-2”) in Titus’ bankruptcy case in connection with

  the collection of a debt originating from a transaction between HSBC Bank Nevada, N.A., as the

  original creditor of the debt, and Titus, involving an unsecure line of credit (“Debt-2”). Prior to

  the filing of PoC-2, but after Titus had defaulted on Debt-2, all rights, title, and interest in Debt-2

  had been purchased by LVNV. PoC-2 was signed under penalty of perjury by Resurgent’s

  employee, David Lamb, who, when signing PoC-2, was acting within the course and scope of his

  or her employment with Resurgent. PoC-2 is a representation, means, and/or communication in

  connection with the collection of Debt-2. PoC-2 falsely represents Debt-2 as being comprised

  entirely of principal, as well as falsely represents the principal portion of Debt-2 as $792.03. By

  signing PoC-2 under penalty of perjury and on behalf of Resurgent, David Lamb falsely

  represented the principal portion of Debt-2 as being $792.03. Further, by signing PoC-2 under

  penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the total amount of

  Debt-2 as being only principal and containing no interest or fees.

         29.      On January 02, 2020, acting on behalf of LVNV, and consistent with the terms of

  the PoA, Resurgent filed a proof of claim (“PoC-3”) in Titus’ bankruptcy case in connection with

  the collection of a debt originating from a transaction between HSBC Bank Nevada, N.A., as the

  original creditor of the debt, and Titus, involving an unsecure line of credit (“Debt-3”). Prior to

  the filing of PoC-3, but after Titus had defaulted on Debt-3, all rights, title, and interest in Debt-3

                                                                                                               PAGE | 6 of 22
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 7 of 22



  had been purchased by LVNV. PoC-3 was signed under penalty of perjury by Resurgent’s

  employee, David Lamb, who, when signing PoC-3, was acting within the course and scope of his

  or her employment with Resurgent. PoC-3 is a representation, means, and/or communication in

  connection with the collection of Debt-3. PoC-3 falsely represents Debt-3 as being comprised

  entirely of principal, as well as falsely represents the principal portion of Debt-3 as $552.66. By

  signing PoC-3 under penalty of perjury and on behalf of Resurgent, David Lamb falsely

  represented the principal portion of Debt-3 as being $552.66. Further, by signing PoC-3 under

  penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the total amount of

  Debt-3 as being only principal and containing no interest or fees.

         30.      On January 02, 2020, acting on behalf of LVNV, and consistent with the terms of

  the PoA, Resurgent filed a proof of claim (“PoC-4”) in Titus’ bankruptcy case in connection with

  the collection of a debt originating from a transaction between General Electric Capital

  Corporation, as the original creditor of the debt, and Titus, involving an unsecure line of credit

  (“Debt-4”). Prior to the filing of PoC-4, but after Titus had defaulted on Debt-4, all rights, title,

  and interest in Debt-4 had been purchased by LVNV. PoC-4 was signed under penalty of perjury

  by Resurgent’s employee, David Lamb, who, when signing PoC-4, was acting within the course

  and scope of his or her employment with Resurgent. PoC-4 is a representation, means, and/or

  communication in connection with the collection of Debt-4. PoC-4 falsely represents Debt-4 as

  being comprised entirely of principal, as well as falsely represents the principal portion of Debt-4

  as $448.11. By signing PoC-4 under penalty of perjury and on behalf of Resurgent, David Lamb

  falsely represented the principal portion of Debt-4 as being $448.11. Further, by signing PoC-4

  under penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the total

  amount of Debt-4 as being only principal and containing no interest or fees.

                                                                                                               PAGE | 7 of 22
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 8 of 22



                                                ALLEGATIONS OF HALL

          31.      On September 16, 2019, Hall filed a Chapter 13 bankruptcy petition due to the

  overall financial state of Hall.

          32.      On September 25, 2019, acting on behalf of LVNV, and consistent with the terms

  of the PoA, Resurgent filed a proof of claim (“PoC-5”) in Hall’s bankruptcy case in connection

  with the collection of a debt originating from a transaction between First Premier Bank, as the

  original creditor of the debt, and Hall, involving an unsecure line of credit (“Debt-5”). Prior to the

  filing of PoC-5, but after Hall had defaulted on Debt-5, all rights, title, and interest in Debt-5 had

  been purchased by LVNV. PoC-5 was signed under penalty of perjury by Resurgent’s employee,

  William Andrews, who, when signing PoC-5, was acting within the course and scope of his or her

  employment with Resurgent. PoC-5 is a representation, means, and/or communication in

  connection with the collection of Debt-5. PoC-5 falsely represents Debt-5 as being comprised

  entirely of principal, as well as falsely represents the principal portion of Debt-5 as $455.35. By

  signing PoC-5 under penalty of perjury and on behalf of Resurgent, William Andrews falsely

  represented the principal portion of Debt-5 as being $455.35. Further, by signing PoC-5 under

  penalty of perjury and on behalf of Resurgent, William Andrews falsely represented the total

  amount of Debt-5 as being only principal and containing no interest or fees.

          33.      On September 24, 2019, acting on behalf of LVNV, and consistent with the terms

  of the PoA, Resurgent filed a proof of claim (“PoC-6”) in Hall’s bankruptcy case in connection

  with the collection of a debt originating from a transaction between Capital One Bank (USA),

  N.A., as the original creditor of the debt, and Hall, involving an unsecure line of credit (“Debt-

  6”). Prior to the filing of PoC-6, but after Hall had defaulted on Debt-6, all rights, title, and interest

  in Debt-6 had been purchased by LVNV. PoC-6 was signed under penalty of perjury by

                                                                                                                PAGE | 8 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 9 of 22



  Resurgent’s employee, David Lamb, who, when signing PoC-6, was acting within the course and

  scope of his or her employment with Resurgent. PoC-6 is a representation, means, and/or

  communication in connection with the collection of Debt-6. PoC-6 falsely represents Debt-6 as

  being comprised entirely of principal, as well as falsely represents the principal portion of Debt-6

  as $886.68. By signing PoC-6 under penalty of perjury and on behalf of Resurgent, David Lamb

  falsely represented the principal portion of Debt-6 as being $886.68. Further, by signing PoC-6

  under penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the total

  amount of Debt-6 as being only principal and containing no interest or fees.

         34.      On October 21, 2019, acting on behalf of LVNV, and consistent with the terms of

  the PoA, Resurgent filed a proof of claim (“PoC-7”) in Hall’s bankruptcy case in connection with

  the collection of a debt originating from a transaction between AmeriCredit Financial Services,

  Inc., as the original creditor of the debt, and Hall, involving an unsecure line of credit (“Debt-7”).

  Prior to the filing of PoC-7, but after Hall had defaulted on Debt-7, all rights, title, and interest in

  Debt-7 had been purchased by LVNV. PoC-7 was signed under penalty of perjury by Resurgent’s

  employee, Suzanne Dickson, who, when signing PoC-7, was acting within the course and scope

  of his or her employment with Resurgent. PoC-7 is a representation, means, and/or communication

  in connection with the collection of Debt-7. PoC-7 falsely represents Debt-7 as being comprised

  entirely of principal, as well as falsely represents the principal portion of Debt-7 as $16,737.30.

  By signing PoC-7 under penalty of perjury and on behalf of Resurgent, Suzanne Dickson falsely

  represented the principal portion of Debt-7 as being $16,737.30. Further, by signing PoC-7 under

  penalty of perjury and on behalf of Resurgent, Suzanne Dickson falsely represented the total

  amount of Debt-7 as being only principal and containing no interest or fees.




                                                                                                               PAGE | 9 of 22
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 10 of 22



                                              ALLEGATIONS OF AMODIO

          35.      On December 26, 2020, acting on behalf of LVNV, and consistent with the terms

   of the PoA, Resurgent filed a proof of claim (“PoC-8”) in Amodio’s bankruptcy case in connection

   with the collection of a debt originating from a transaction between General Electric Capital

   Corporation, as the original creditor of the debt, and Amodio, involving an unsecure line of credit

   (“Debt-8”). Prior to the filing of PoC-8, but after Amodio had defaulted on Debt-8, all rights, title,

   and interest in Debt-8 had been purchased by LVNV. PoC-8 was signed under penalty of perjury

   by Resurgent’s employee, William Andrews, who, when signing PoC-8, was acting within the

   course and scope of his or her employment with Resurgent. PoC-8 is a representation, means,

   and/or communication in connection with the collection of Debt-8. PoC-8 falsely represents Debt-

   8 as being comprised entirely of principal, as well as falsely represents the principal portion of

   Debt-8n as $5,837.71. By signing PoC-8 under penalty of perjury and on behalf of Resurgent,

   William Andrews falsely represented the principal portion of Debt-8 as being $5,837.71. Further,

   by signing PoC-8 under penalty of perjury and on behalf of Resurgent, William Andrews falsely

   represented the total amount of Debt-8 as being only principal and containing no interest or fees.

                                              ALLEGATIONS OF VILCINA

          36.      On July 3, 2019, acting on behalf of LVNV, and consistent with the terms of the

   PoA, Resurgent filed a proof of claim (“PoC-9”) in Vilcina’s bankruptcy case in connection with

   the collection of a debt originating from a transaction between Household Bank (SB), N.A., as the

   original creditor of the debt, and Vilcina, involving an unsecure line of credit (“Debt-9”). Prior to

   the filing of PoC-9, but after Vilcina had defaulted on Debt-9, all rights, title, and interest in Debt-

   9 had been purchased by LVNV. PoC-9 was signed under penalty of perjury by Resurgent’s

   employee, Leoann Shannon, who, when signing PoC-9, was acting within the course and scope of

                                                                                                              PAGE | 10 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 11 of 22



   his or her employment with Resurgent. PoC-9 is a representation, means, and/or communication

   in connection with the collection of Debt-9. PoC-9 falsely represents Debt-9 as being comprised

   entirely of principal, as well as falsely represents the principal portion of Debt-9 as $2,668.27. By

   signing PoC-9 under penalty of perjury and on behalf of Resurgent, Leoann Shannon falsely

   represented the principal portion of Debt-9 as being $2,668.27. Further, by signing PoC-9 under

   penalty of perjury and on behalf of Resurgent, Leoann Shannon falsely represented the total

   amount of Debt-9 as being only principal and containing no interest or fees.

                                             ALLEGATIONS OF FONTANEZ

          37.      On August 29, 2019, acting on behalf of LVNV, and consistent with the terms of

   the PoA, Resurgent filed a proof of claim (“PoC-10”) in Fontanez’ bankruptcy case in connection

   with the collection of a debt originating from a transaction between HSBC Bank Nevada, N.A., as

   the original creditor of the debt, and Fontanez, involving an unsecure line of credit (“Debt-10”).

   Prior to the filing of PoC-10, but after Fontanez had defaulted on Debt-10, all rights, title, and

   interest in Debt-10 had been purchased by LVNV. PoC-10 was signed under penalty of perjury by

   Resurgent’s employee, David Lamb, who, when signing PoC-10, was acting within the course and

   scope of his or her employment with Resurgent. PoC-10 is a representation, means, and/or

   communication in connection with the collection of Debt-10. PoC-10 falsely represents Debt-10

   as being comprised entirely of principal, as well as falsely represents the principal portion of Debt-

   10 as $354.20. By signing PoC-10 under penalty of perjury and on behalf of Resurgent, David

   Lamb falsely represented the principal portion of Debt-10 as being $354.20. Further, by signing

   PoC-10 under penalty of perjury and on behalf of Resurgent, David Lamb falsely represented the

   total amount of Debt-10 as being only principal and containing no interest or fees.




                                                                                                              PAGE | 11 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 12 of 22



                                                ALLEGATIONS OF JONES

          38.      On July 24, 2019, acting on behalf of LVNV, and consistent with the terms of the

   PoA, Resurgent filed a proof of claim (“PoC-11”) in Jones’s bankruptcy case in connection with

   the collection of a debt originating from a transaction between HSBC Bank Nevada, N.A., as the

   original creditor of the debt, and Jones, involving an unsecure line of credit (“Debt-11”). Prior to

   the filing of PoC-11, but after Jones had defaulted on Debt-11, all rights, title, and interest in Debt-

   11 had been purchased by LVNV. PoC-11 was signed under penalty of perjury by Resurgent’s

   employee, Susan Gaines, who, when signing PoC-11, was acting within the course and scope of

   his or her employment with Resurgent. PoC-11 is a representation, means, and/or communication

   in connection with the collection of Debt-11. PoC-11 falsely represents Debt-11 as being

   comprised entirely of principal, as well as falsely represents the principal portion of Debt-11 as

   $727.74. By signing PoC-11 under penalty of perjury and on behalf of Resurgent, Susan Gaines

   falsely represented the principal portion of Debt-11 as being $727.74. Further, by signing PoC-11

   under penalty of perjury and on behalf of Resurgent, Susan Gaines falsely represented the total

   amount of Debt-11 as being only principal and containing no interest or fees.

                                                 ALLEGATIONS OF DAY

          39.      On June 18, 2020, acting on behalf of LVNV, and consistent with the terms of the

   PoA, Resurgent filed a proof of claim (“PoC-12”) in Day’s bankruptcy case in connection with the

   collection of a debt originating from a transaction between original, as the original creditor of the

   debt, and Day, involving an unsecure line of credit (“Debt-12”). Prior to the filing of PoC-12, but

   after Day had defaulted on Debt-12, all rights, title, and interest in Debt-12 had been purchased by

   LVNV. PoC-12 was signed under penalty of perjury by Resurgent’s employee, Susan Gaines, who,

   when signing PoC-12, was acting within the course and scope of his or her employment with

                                                                                                              PAGE | 12 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 13 of 22



   Resurgent. PoC-12 is a representation, means, and/or communication in connection with the

   collection of Debt-12. PoC-12 falsely represents Debt-12 as being comprised entirely of principal,

   as well as falsely represents the principal portion of Debt-12 as $692.97. By signing PoC-12 under

   penalty of perjury and on behalf of Resurgent, Susan Gaines falsely represented the principal

   portion of Debt-12 as being $692.97. Further, by signing PoC-12 under penalty of perjury and on

   behalf of Resurgent, Susan Gaines falsely represented the total amount of Debt-12 as being only

   principal and containing no interest or fees.

                                                          EXHIBITS

          40.      Attached hereto as Exhibit “A” is a copy of the PoA.

          41.      Attached hereto as Composite Exhibit “B” is a copy of PoC-1, PoC-2, PoC-3, PoC-

   4, PoC-5, PoC-6, PoC-7, PoC-8, PoC-9, PoC-10, PoC-11, and PoC-12.

                                             ARTICLE III STANDING

          42.      “Under settled precedent, the ‘irreducible constitutional minimum’ of standing

   consists of three elements: the plaintiff must have suffered an injury in fact, the defendant must

   have caused that injury, and a favorable decision must be likely to redress it. The party invoking

   the jurisdiction of a federal court bears the burden of establishing these elements to the extent

   required at each stage of the litigation.” Trichell v. Midland Credit Mgmt., 964 F.3d 990, *7 (11th

   Cir. 2020) (citing and quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)).

   Simplified, Article III standing has three leading components: (1) injury in fact; (2) causation; and

   (3) redressability.

          43.      “The ‘foremost’ standing requirement is injury in fact.” Trichell at *8 (emphasis

   added) (quoting Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 103 (1998)).




                                                                                                              PAGE | 13 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 14 of 22



          44.      “An injury in fact consists of ‘an invasion of a legally protected interest’ that is

   both ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

   Trichell at *8 (emphasis added) (quoting Lujan, 504 U.S. 555 at 560). Simplified, injury in fact

   has four components: an (1) actual or imminent, and not conjectural or hypothetical, (2) invasion

   of a legally protected interest (3) that is concreate and (4) particularized. See Spokeo, 136 S. Ct.

   1540 at 1548 (“To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion

   of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

   conjectural or hypothetical.’” (quoting Lujan, 504 U. S. 555 at 560)); see also Cooper v. Atl. Credit

   & Fin., No. 19-12177, 2020 U.S. App. LEXIS 23719, at *8 (11th Cir. July 28, 2020) (“To establish

   standing, a plaintiff must instead ‘show that the violation harmed … the underlying concrete

   interest that Congress sought to protect.’” (emphasis added) (quoting Casillas v. Madison Ave.

   Assocs., 926 F.3d 329, 333 (7th Cir. 2019)).

          45.      “To be particularized, the injury ‘must affect the plaintiff in a personal and

   individual way.’ [quoting Lujan, 504 U. S. 555 at 560 n.1]. In other words, ‘the injury in fact test

   requires more than an injury to a cognizable interest. It requires that the party seeking review be

   himself among the injured.’ [quoting Sierra Club v. Morton, 405 U.S. 727, 734-35 (1972)]. The

   same principle holds true when the plaintiff invokes a statutory cause of action: ‘where a statute

   confers new legal rights on a person, that person will have Article III standing to sue where the

   facts establish a concrete, particularized, and personal injury to that person as a result of the

   violation of the newly created legal rights.’” Trichell at *17 (emphasis added) (quoting Palm Beach

   Golf Center-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1251 (11th Cir. 2015)).

          46.      “A ‘concrete’ injury must be ‘de facto’ – that is, it must be ‘real, and not abstract.’”

   Trichell at *8 (emphasis added) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016)).

                                                                                                              PAGE | 14 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 15 of 22



   “As a general matter, tangible injuries qualify as concrete.” Trichell at *8 (quoting Spokeo, 136

   S. Ct. 1540 at 1549). Allegations of either having “made any payments in response to” a

   challenged collection letter “or even … wasted time or money in determining whether to do so”

   are tangible and otherwise concrete injuries. Trichell at *8 (emphasis added).

                                               SCOPE OF TRICHELL

          47.      In Trichell, the Eleventh Circuit pointedly grappled the injury in fact component of

   Article III standing – and in particular – whether the intangible injuries alleged by the plaintiffs

   were capable of satiating the overarching injury in fact requirement. The Trichell court observed

   the injuries alleged by the plaintiffs as intangible because, although claiming to have received

   misleading and unfair collection letters that violated their rights under 15 U.S.C. § 1692e

   (generally prohibiting misleading communications in connection with the collection of a consumer

   debt) and § 1692f (generally prohibiting unfair communications in connection with the collection

   of a consumer debt), neither plaintiff alleged to have been misled or otherwise unfairly mislead

   by their respective collection letter.

          48.      Without allegations indicating that the plaintiffs themselves were misled, and

   because the specific section of the FDCPA advanced by the plaintiffs only prohibited misleading

   communications, any ability to satiate Article III standing by the plaintiffs quickly crumbled. Put

   differently, because the plaintiffs’ claim was that the underlying collection letters were misleading

   and/or otherwise unfair, in light of the fact that neither plaintiff alleged to have been misled

   themselves: [1] there was no palpable actual injury, but instead, merely the risk of an imminent

   injury, of which the court found insufficiently imminent, and [2] there was no sufficiently concrete

   or particularized injury because the plaintiffs did not allege more than an injury to a cognizable




                                                                                                              PAGE | 15 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 16 of 22



   interest (i.e., the plaintiffs only alleged the collection letters could unlawfully mislead the least

   sophisticated consumer, and not that the plaintiffs themselves were unlawfully mislead).

          49.      Simply put, Trichell confirms that, to the extent a plaintiff is seeking to enforce an

   invasion of a statutorily created interest (e.g., § 1692e of the FDCPA which generally prohibits

   misleading communications in connection with the collection of a debt from a debt collectors), a

   plaintiff cannot manifest the necessary injury in fact unless the plaintiff alleges a concrete,

   particularized, and personal injury caused by the violation of said statutorily created right.

          50.      With respect to Plaintiffs and the immediate action, Trichell affords some utility to

   the analysis of whether Plaintiffs have sustained and alleged the necessary injury in fact. In large,

   however, Trichell is of limited application, as the focus of Trichell was the sufficiency of the

   intangible injury alleged by the plaintiffs.

          51.      Unlike Trichell, the claims of Plaintiffs are not ones based on misleading

   communications, but rather, Plaintiffs claims are perched on the false and otherwise public

   representations made by Defendants with respect to debts Defendants sought to collect. As set

   forth in more detail below, Resurgent violated § 1692e(2)(A) of the FDCPA (Count I), and both

   Resurgent and LVNV violated § 559.72(9) of the FCCPA (Count II), by filing false proofs of

   claim in each of the Plaintiffs bankruptcy proceeding, and LVNV violated § 559.72(5) of the

   FCCPA by relaying false information to Resurgent that affected the reputation of each of the

   Plaintiffs (Count III). In light of Plaintiffs claims and, again, unlike the plaintiffs of Trichell,

   Plaintiffs have sustained tangible injuries the likes of which are objectively concrete, as

   Defendants unlawful conduct has both wasted each of the Plaintiffs time, and more pointedly,

   harmed the reputation of each respective Plaintiff. See Trichell at *8 (exemplifying allegations of

   either having “made any payments in response to” a challenged collection letter “or even … wasted

                                                                                                              PAGE | 16 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 17 of 22



   time or money in determining whether to do so” as tangible and otherwise concrete injuries for

   purposes of Article III standing).

          52.      Further, as alleged below, because Defendants’ violation of § 1692e(2)(A) of the

   FDCPA and §§ 559.72(5) and (9) of the FCCPA caused tangible harm to Plaintiffs, it is without

   question that Plaintiffs’ actual injuries are sufficiently particularized. Thus, Plaintiffs have

   sufficiently established the injury in fact component of Article III standing, leaving only causation

   and redressability – the likes of which are equally satisfied, as a decision in Plaintiffs’ favor will

   afford Plaintiffs both the actual and statutory damages sought herein and, but for the false proofs

   of claim, as well as the relaying of false information affecting Plaintiffs’ reputation, Plaintiffs

   would not have sustained the complained of concrete injuries.

                                               COUNT I.
                                   VIOLATION OF 15 U.S.C. § 1692e(2)(A)
                                           (against Resurgent)

          53.      Plaintiffs incorporates above-paragraphs 1-52 as though fully stated herein.

          54.      Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

   representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

   sixteen subsections of § 1692e set forth a non-exhaustive list of practices that fall within this ban,

   including, but not limited to: “[t]he false representation of the character, amount, or legal status

   of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

          55.      Resurgent violated 15 U.S.C. § 1692e(2)(A) by and through of the false proofs of

   claim – i.e., PoC-1, PoC-2, PoC-3, PoC-4, PoC-5, PoC-6, PoC-7, PoC-8, PoC-9, PoC-10, PoC-11,

   and PoC-12 (collectively, the “Proofs of Claim”). In short, each of the Proofs of Claim falsely

   represent both the character and amount of the underlying consumer debt Defendants sought to

   collect from one of the Plaintiffs. Resurgent’s false characterization of each of the Consumer Debts

                                                                                                              PAGE | 17 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 18 of 22



   constitutes an injurious withhold of information that the FDCPA required Resurgent to disclose to

   Plaintiffs, as well as an invasion of Plaintiffs’ right to such information.

          56.      Here, each of the Proofs of Claim falsely characterize accrued interest and fees as

   principal. In so doing, Resurgent falsely represents the underlying debt as being exclusively

   comprised of principal2 and, as such, not otherwise subject to increase by way of interest or fees.

   Not only is such a portrayal of each of the Consumer Debts false, but it was a portrayal that

   Resurgent knew to be false, that is, assuming Resurgent maintains all the documents and

   information Resurgent is required to maintain to retain a valid Florida consumer collection license.

          57.      Further, with respect to the amount of the Consumer Debts, Resurgent falsely

   represents the principal portion of the Consumer Debts. In light of fact that each of the Consumer

   Debts are comprised of principal, interest, and fees, by falsely representing the amount stated in

   each of the Proofs of Claim as only principal, Resurgent falsely inflates the amount of the

   respective debt as a whole because the principal is only part of the overall debt.

          58.      Thus, Resurgent violated § 1692e(2)(A) of the FDCPA by and through each of the

   Proofs of Claim it (Resurgent) submitted.

          59.      WHEREFORE, Plaintiffs requests this Court to enter a judgment against

   Resurgent, awarding Plaintiffs the following relief:

                   (a)       $1,000 in statutory damages for each of the violative Proofs of Claim;

                   (b)       Actual damages in an amount determined by the evidence;


   2
     The Oxford English Dictionary defines principal when used in the sense “[o]f money” as
   “[c]onstituting the primary or original sum; that is the main or capital sum invested or lent, and
   yielding interest or income; capital, capitalized.” Oxford English Dictionary, Second Edition,
   1989. Further, the applicable definition of “principal” from Webster's Third New International
   Dictionary (Philip Babcock Gove Edition, 1986) is “a capital sum placed at interest, due as a debt,
   or used as a fund.” Id. at 1802.

                                                                                                              PAGE | 18 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 19 of 22



                   (c)       The costs incurred in connection with the above-captioned action;

                   (d)       Reasonable attorneys’ fees; and

                   (e)       Any further relief this Court deems just and proper.

                                               COUNT II.
                                  VIOLATION OF FLA. STAT. § 559.72(9)
                                      (against Resurgent and LVNV)

          60.      Plaintiffs incorporates above-paragraphs 1-52 as though fully stated herein.

          61.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

   shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

   legitimate, or assert the existence of some other legal right when such person knows that the right

   does not exist.” Fla Stat. § 559.72(9) (emphasis added).

          62.      Here, Resurgent knew that the Consumer Debts were not entirely comprised of

   principal and otherwise subject to interest and fees. Despite knowing this, Resurgent represented

   each of the Consumer Debts as being entirely principal in the Proofs of Claim and otherwise

   attempted to collect said erroneous portrayal of the Consumer Debts from Plaintiffs. In so doing,

   Resurgent violated § 559.72(9) of the FCCPA.

          63.      At minimum, Resurgent acted with apparent authority in attempting to collect the

   Consumer Debts on LVNV’s behalf. Resurgent sought to collect the Consumer Debt from

   Plaintiffs because Resurgent had contracted with LVNV for the provision of such services. LVNV

   purposely provided Resurgent with the information to collect the Consumer Debts from Plaintiffs,

   of which included Plaintiffs’ contact information, the nature of the Consumer Debts, and the

   amounts purportedly owed by each of the Plaintiffs. As such, Resurgent’s violation § 559.72(9) of

   the FCCPA is the result of Resurgent’s acts and/or omissions, whereby such acts and/or omission




                                                                                                              PAGE | 19 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 20 of 22



   occurred within the scope and course of agency between Resurgent and LVNV, and as a result,

   LVNV is vicariously liable for such FCCPA violation.

          64.      WHEREFORE, Plaintiffs, respectfully, requests this Court to enter a judgment

   against Resurgent and LVNV, awarding Plaintiffs the following relief:

                   (a)       $1,000 in statutory damages for each of the violative Proofs of Claim;

                   (b)       Actual damages in an amount determined by the evidence;

                   (c)       The costs incurred in connection with the above-captioned action;

                   (d)       Reasonable attorneys’ fees;

                   (e)       An injunction prohibiting Defendants from engaging in further collection
                             activities directed at Plaintiffs that are in violation of the FCCPA; and

                   (f)       Any further relief this Court deems just and proper.

                                             COUNT III
                                  VIOLATION OF FLA. STAT. § 559.72(5)
                                           (against LVNV)

          65.      Plaintiffs incorporates above-paragraphs 1-52 as though fully stated herein.

          66.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

   shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

   debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

   the other person does not have a legitimate business need for the information or that the

   information is false.” Fla Stat. § 559.72(5) (emphasis added).

          67.      As stated above, in referring and/or assigning the collection of each of the

   Consumer Debts to Resurgent, LVNV disclosed to Resurgent false information about Plaintiffs

   and/or information that Resurgent had no legitimate business need for, the likes of which affected

   the reputations of the Plaintiffs. By and through the Disclosures, for example, LVNV falsely

   disclosed to Resurgent that the Consumer Debts allegedly owed by the Plaintiffs to LVNV was
                                                                                                              PAGE | 20 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 21 of 22



   comprised entirely of principal, and in so doing, otherwise falsely represented the amount and

   character of each of the Consumer Debts owed by the Plaintiffs.

          68.      The Disclosures affected the reputations of the Plaintiffs’ regarding the repayment

   of debts, Plaintiffs’ reputations of truthfulness, Plaintiffs’ reputations of solvency, and Plaintiffs’

   reputations regarding trustworthiness.

          69.      Thus, by disclosing false information regarding to each the Consumer Debts

   allegedly owed by the Plaintiffs to Resurgent, LVNV violated § 559.72(5) of the FCCPA.

          70.      WHEREFORE, Plaintiffs, respectfully, requests this Court to enter a judgment

   against LVNV, awarding Plaintiffs the following relief:

                   (a)       $1,000 in statutory damages for each of the Consumer Debts LVNV falsely
                             disclosed to Resurgent;

                   (b)       Actual damages in an amount determined by the evidence;

                   (c)       The costs incurred in connection with the above-captioned action;

                   (d)       Reasonable attorneys’ fees;

                   (e)       An injunction prohibiting Defendants from engaging in further collection
                             activities directed at Plaintiffs that are in violation of the FCCPA; and

                   (f)       Any further relief this Court deems just and proper.

          DATED: August 7, 2020
                                                                 Respectfully Submitted,

                                                                  /s/ Thomas Patti                   .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail:    jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:    tom@jibraellaw.com
                                                                 THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 COUNSEL FOR PLAINTIFF
                                                                                                              PAGE | 21 of 22
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 26 Entered on FLSD Docket 08/07/2020 Page 22 of 22



                                         CERTIFICATE OF SERVICE

          The undersigned certifies that on August 7, 2020, the forgoing was electronically via the

   Court’s CM/ECF system on all counsel of record.



                                                                      /s/ Thomas J. Patti                               .
                                                                     THOMAS J. PATTI, ESQ.
                                                                     Florida Bar No.: 118377




                                                                                                             PAGE | 22 of 22
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
